DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2014/0192771) in view of Chen et al (2013/0183970).
Regarding claim 17.  Jung teaches a cell configuration apparatus, comprising: a memory that stores a plurality of instructions; processor circuitry that couples to the memory and is configured to execute the plurality of instructions to (0107-0108 –  The UE and source BS and target BS have memory and processor circuitry) :
, wherein a target primary cell and target secondary cells are configured according to the configuration information (0107-0108 – source BS provides candidate list that may become a primary serving cell or a secondary serving cell.  That is, the source BS configures list and informs the target BS of the configured list, 0109 – the target BS selects as least one cell from candidate cells included in the cell list as a final primary serving cell or a final secondary serving cell, 0119-0123 – target BS provides the selected final cells to the source BS (e.g., to the first network device) in the form of a list, 0140-0141 – the final cell list may be arranged according to a top-down method,  0148 – source BS (e.g., first network device) receives a final cell list, including a final cell or cells selected by the target BS in response to the HO request message, from the target BS through a HO request ACK message, 0156 – target BS sends HO request ACK message, including the final cell list, to the source BS (e.g., first network device), 0209 – target BS configures a final cell list using available cells to which HO can be performed. When information about a cell first network device)).

Regarding amendment dated 1/5/2022 at page 13.  Applicant amends and argues that Jung does not teach conditional HO (e.g., wherein the transmitting configuration information on candidate cells comprising: transmitting the information on candidate primary cells and candidate secondary cells and a first condition for configuring a candidate Pcells as being the target Pcell; or transmitting the information on candidate cells and a third condition for configuring a candidate cell as being the target Pcell).
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to include predefined conditions as taught by Chen thereby optimizing handover.
Regarding claim 18.  Jung teaches wherein, wherein the transmitting configuration information on candidate cells further comprising: 

(0107-0108 – source BS provides candidate list that may become a primary serving cell or a secondary serving cell.  That is, the source BS configures list and informs the target BS of the configured list, 0109 – the target BS selects as least one cell from candidate cells included in the 0119-0123 – target BS provides the selected final cells to the source BS (e.g., to the first network device) in the form of a list, 0140-0141 – the final cell list may be arranged according to a top-down method,  0148 – source BS (e.g., first network device) receives a final cell list, including a final cell or cells selected by the target BS in response to the HO request message, from the target BS through a HO request ACK message, 0156 – target BS sends HO request ACK message, including the final cell list, to the source BS (e.g., first network device), 0209 – target BS configures a final cell list using available cells to which HO can be performed. When information about a cell to which configuration has been applied in order to perform HO, from among cells included in the final cell list, is received from a UE, the target BS can perform an operation for performing HO to the relevant cell.  The information about a cell to which configuration has been applied in order to perform HO may be included in a HO confirmation message and transferred from the UE to the target BS (e.g., first network device), 0140-0141 wherein the conditions may be RSRQ or RSRP values used to list cells having the best quality first followed by the other candidate cells).
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
Regarding claim 19.  Jung teaches wherein, wherein the transmitting configuration information on candidate cells further comprising: 

condition(s) may be based on loading of the target BS, 0144 – another condition for candidate cell list may be to list candidate cells based on RSPR per operator or for each communication system, 0145 – another condition may be aggregatable cells, 0146 – another third condition is cells having the same or similar frequency characteristics, 0154 – target BS may use conditions relating to GBR, average throughput, a non-GBR, and an AMBR).
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
2.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103906147 (hereinafter D1) in view of Jiang (2020/0045602) further in view of Chen et al (2013/0183970).
Regarding claim 1.  D1 teaches a cell configuration apparatus, configured in a user equipment, comprising: 
a first receiving unit configured to receive one or more of configuration information on candidate cells from a first network device at a source side (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)); and
a first configuring unit configured to, when a candidate cell satisfies a condition for performing conditional handover, configure a target primary cell (PCell) and target secondary cells (SCells) according to the configuration information (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)).
D1 does not teach conditional handover.
Jiang teaches receiving a preset HO command transmitted by BS, determine HO decision parameter corresponding to each target cell, where the preset HO command indicates a conditional HO (abstract, claim 1, 0006, 0045).  The UE will not execute 0059, 0063, 0085-0086, 0096, 0100) wherein HO decision parameter corresponding to each target cell can include RSRP, RSSI and RSRQ (0064, 0098).  Ho decision parameters corresponding to each target cell can be different (0065-0068).  The UE can be enabled to start a preset timer when receiving the conditional HO command and start to execute the cell HO operation, so as to ensure the UE can trigger the HO process and avoid occurrence of RLF, thereby improving mobility performance of the UE (0079).  When two or more target cells meet HO condition, the target cell with better signal quality can be selected (0101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include conditional HO as taught by Jiang in order to enable the UE to start a timer when receiving the conditional HO command to execute the HO operation, so as to ensure the UE can trigger the HO process and avoid radio link failure, thereby improving mobility performance of the UE.

Regarding amendment dated 1/5/2022 at page 9.  Applicant amends and argues D1 in view of Jiang do not teach the UE receives the configuration information from the first network device (source side).
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang to use RRC Reconfiguration from the source base station as taught by Chen in order to inform the UE regarding Pcell and Scells thereby optimizing handover.
Regarding claim 2.  D1 does not explicitly teach wherein, the first receiving unit is further configured to receive 
Jiang teaches receiving a preset HO command transmitted by BS, determine HO decision parameter corresponding to each target cell, where the preset HO command indicates a conditional HO (abstract, claim 1, 0006, 0045).  The UE will not execute cell HO immediately, but execute the cell HO only when meeting a condition (0059, 0063, 0085-0086, 0096, 0100) wherein HO decision parameter corresponding to each 0064, 0098).  Ho decision parameters corresponding to each target cell can be different (0065-0068).  The UE can be enabled to start a preset timer when receiving the conditional HO command and start to execute the cell HO operation, so as to ensure the UE can trigger the HO process and avoid occurrence of RLF, thereby improving mobility performance of the UE (0079).  When two or more target cells meet HO condition, the target cell with better signal quality can be selected (0101).
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
RRC Reconfiguration from the source base station as taught by Chen in order to inform the UE regarding Pcell and Scells thereby optimizing handover.
Regarding claim 3.  D1 in view of Jiang do not teach the configuration information on candidate cells comprise: 
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016, 0059-0064).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang to include predefined conditions as taught by Chen thereby optimizing handover.
Regarding claim 4.  D1 in view of Jiang do not teach wherein, the second conditions for configuring the candidate secondary cells as being the target secondary cells are commonly configured or respectively configured.
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016, 0059-0064).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang to include predefined conditions as taught by Chen thereby creating an optimum cell list.
Regarding claim 5.  D1 does not teach, wherein, the second conditions comprise at least one of the following:  
quality measurement results of the candidate secondary cells being higher than or equal to a first predefined or preconfigured threshold;
the quality measurement results of the candidate secondary cells being higher than or equal to a quality measurement result of a primary cell or secondary cell that is serving currently, and a difference between the quality measurement results of the candidate secondary cells and the quality measurement result of a primary cell or secondary cell that is serving currently being higher than or equal to a second predefined or preconfigured threshold; and
the number of beams of the candidate secondary cells being higher than or equal to a third predefined or preconfigured threshold.
Jiang teaches thresholds for candidate cells (0064-0065, 0098, claim 15).
predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang to include predefined conditions (e.g., RSRP and/or RSRP thresholds) as taught by Chen thereby optimizing handover cell list.
Regarding claim 6.  D1 does not explicitly teach wherein, the first configuring unit comprises at least one of the following:

a third configuring unit configured to configure candidate secondary cells satisfying corresponding second conditions of a predefined or preconfigured number as being the target secondary cells, when the candidate primary cell satisfies the first condition and the second conditions of a predefined or preconfigured number satisfy the second conditions; and
a fourth configuring unit configured to, when the candidate primary cell satisfies the first condition and a predefined or preconfigured time is passed, configure candidate secondary cells satisfying corresponding second conditions after passing the predefined or preconfigured time.
Jiang teaches thresholds for candidate cells (0064-0065, 0098, claim 15).
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016, 0059-0064).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang to include predefined conditions (e.g., RSRP and/or RSRP thresholds) as taught by Chen thereby optimizing handover cell list.
Regarding claim 7.  D1 in view of Jiang do not explicitly teach a third receiving unit configured to receive, from the first network device, the information on the candidate cells, a third condition for configuring a candidate cell as being the target primary cell and fourth conditions for configuring the candidate cells as being the target secondary cells.
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC Reconfiguration) from the source BS (0016, 0059-0064).  The source BS arranges cells in an optimum cell list according to a predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang to include predefined conditions (e.g., RSRP and/or RSRP thresholds) as taught by Chen thereby optimizing handover cell list.
Regarding claim 8.  D1 teaches a fifth configuring unit configured to, when one of the candidate cells satisfies the third condition, configure the candidate cell satisfying the third condition as being the target primary cell (abstract – target primary cell determined based on channel quality information).
Jiang teaches conditional HO based on RSSI, RSRP and RSRQ (0064, 0098) and when two or more candidate cells meet HO condition, the target cell with better signal quality can be selected (0101).
Chen teaches source BS and target BS negotiate Pcell(s) and/or Scell(s) for conditional HO and the UE receives the switching command (namely RRC predefined signal quality, wherein the predefined signal quality includes one of RSRP and RSRQ, and the source BS notifying a target BS of the optimum cell list (0024, 0050, 0069).  Preferably, each cell in the optimum list meets predefined condition(s) (0025-0027).  The source BS notifies target BS target Pcell or notifies the target BS of the Scells which meet the predefined offset conditions.  The present invention solves the problems in the current technologies that the Scell determination is inaccurate and the target BS has to deal with more complex issues due to the fact that the target BS receives less sufficient or organized switching information, ensures that the target side can effectively select the Scells according to the transmitted information, and reduces time delay (0034, 0048).  Since the carriers with similar signal qualities have the best aggregation effect, in order to reduce the switching time delay, the cells in the optimum cell list shall be in accordance with the following predefined conditions (0072-0073, see claims 6 and 7).
Regarding claim 9.  D1 teaches wherein, the first configuring unit comprises at least one of the following:
a sixth configuring unit configured to, when at least two of the candidate cells satisfy the third condition, configure either one of the at least two candidate cells as being the target primary cell (abstract – target primary cell determined based on channel quality information);
a seventh configuring unit configured to, when at least two of the candidate cells satisfy the third condition, configure one of the at least two candidate cells having a best quality measurement result as being the target primary cell;

a ninth configuring unit configured to, when at least two of the candidate cells satisfy the third condition, configure one of the at least two candidate cells having a lowest load as being the target primary cell.
Jiang teaches conditional HO based on RSSI, RSRP and RSRQ (0064, 0098) and when two or more candidate cells meet HO condition, the target cell with better signal quality can be selected (0101).
Chen teaches conditional HO based on RSRP and RSRQ (0024-0026, 0050, TABLE 1, TABLE 2).
Regarding claim 10.  D1 teaches wherein, the first configuring unit further comprises at least one of the following:
a tenth configuring unit configured to configure other candidate cells satisfying the fourth conditions in the candidate cells than a candidate cell configured as being the target primary cell as being the target secondary cells;
an eleventh configuring unit configured to configure candidate cells in the other candidate cells having loads lower than a predefined or preconfigured fourth threshold as being the target secondary cells;
a twelfth configuring unit configured to configure candidate cells in the other candidate cells having quality measurement results higher than or equal to a fifth predefined or preconfigured threshold as being the target secondary cells; and
e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)).
Jiang teaches conditional HO based on RSSI, RSRP and RSRQ (0064, 0098) and when two or more candidate cells meet HO condition, the target cell with better signal quality can be selected (0101).
Chen teaches conditional HO based on RSRP and RSRQ (0024-0026, 0050, TABLE 1, TABLE 2).
Regarding claim 11.  D1 teaches wherein the apparatus further comprises:
a first transmitting unit configured to transmit information on the configured target secondary cells to a second network device (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS (e.g., second network device) and the target BS determines target primary cell and target secondary cells e.g. configure a target primary cell and target secondary cells according to the configuration information)).
Regarding 12.  D1 teaches wherein, the first transmitting unit is configured to, on the configured target primary cell, transmit the information on the configured target secondary cells to the second network device (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS (e.g., second network device) and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information)).
Regarding claim 13.  D1 in view of Jiang do not teach, wherein, the information on the configured target secondary cells comprises at least one of the following:
global cell identification (GCI), physical cell identification (PCI), absolute radio frequency channel numbers (ARFCNs), and cell indices, of the configured target secondary cells.
Chen teaches the cell in the optimum cell list can be identified by adding a PCI (Physical Cell Identity) on the carrier.  Therefore, the cell in the optimum cell list can also be identified by adding the PCI on the measurement identifier (0065).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jiang to include PCI as taught .
3.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103906147 (hereinafter D1) in view of Jung et al (2014/0192771) further in view of Legg et al (2012/0088507).
Regarding claim 14.  D1 teaches a cell configuration apparatus, configured in a user equipment, comprising:
a second transmitting unit configured to transmit information on cells having best quality or indication of the information on cells having best quality to a second network device at a target side when or after handover is completed (Claims 1 and 6, page 6 lines 20-23, bottom of page 8, top of page 11, bottom page 12 – page 13 wherein UE sends measurement report to source BS (e.g., first network device) and source BS (e.g., first network device) recommends/transmits candidate cell list information and channel quality information (e.g., configuration information) to the target BS (e.g., second network device) and the target BS determines target primary cell and target secondary cells (e.g. configure a target primary cell and target secondary cells according to the configuration information));
a fourth receiving unit configured to receive configuration information on target secondary cells from the second network device (page 13 -  target BS return to HO request ack message to source BS); and
a fourteenth configuring unit configured to configure the target secondary cells according to the configuration information.

Jung teaches:  (0107-0108 – source BS provides candidate list that may become a primary serving cell or a secondary serving cell.  That is, the source BS configures list and informs the target BS of the configured list, 0109 – the target BS selects as least one cell from candidate cells included in the cell list as a final primary serving cell or a final secondary serving cell, 0119-0123 – target BS provides the selected final cells to the source BS (e.g., to the first network device) in the form of a list, 0140-0141 – the final cell list may be arranged according to a top-down method,  0148 – source BS (e.g., first network device) receives a final cell list, including a final cell or cells selected by the target BS in response to the HO request message, from the target BS through a HO request ACK message, 0156 – target BS sends HO request ACK message, including the final cell list, to the source BS (e.g., first network device), 0209 – target BS configures a final cell list using available cells to which HO can be performed. When information about a cell to which configuration has been applied in order to perform HO, from among cells included in the final cell list, is received from a UE, the target BS can perform an operation for performing HO to the relevant cell.  The information about a cell to which configuration has been applied in order to perform HO may be included in a HO confirmation message (e.g., when or after HO is complete) and transferred from the UE to the target BS (e.g., first network device)).

Regarding amendment dated 1/5/2022 at page 11.  Applicant amends and argues prior art does not teach the UE transmits information on cells to a second network device.
Legg teaches at the end of handover, the UE transmits measurement reports to a second network device (0131-0135 – wherein the second network device could be mobile terminal, the first BS, the second BS, and a management entity).  Forward any measure of link quality to the second BS (0137).  Also, the UE could simply indicate the trend in the RSRQ or RSRP variation in time and passed to the second BS (0138-0141).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jung to have the UE signal the trend in the RSRQ or RSRP to a second base station in a handover confirmation message as taught by Legg thus reducing network load since signaling between the nodes is no longer needed (Legg at 0141).
Regarding claim 15.  D1 does not teach wherein the second transmitting unit comprises:

a fourth transmitting unit configured to transmit the information on cells having best quality or the indication of the information on cells having best quality to the second network device after the handover complete message is transmitted to the second network device.
Jung teaches:  (0107-0108 – source BS provides candidate list that may become a primary serving cell or a secondary serving cell.  That is, the source BS configures list and informs the target BS of the configured list, 0109 – the target BS selects as least one cell from candidate cells included in the cell list as a final primary serving cell or a final secondary serving cell, 0119-0123 – target BS provides the selected final cells to the source BS (e.g., to the first network device) in the form of a list, 0140-0141 – the final cell list may be arranged according to a top-down method,  0148 – source BS (e.g., first network device) receives a final cell list, including a final cell or cells selected by the target BS in response to the HO request message, from the target BS through a HO request ACK message, 0156 – target BS sends HO request ACK message, including the final cell list, to the source BS (e.g., first network device), 0209 – target BS configures a final cell list using available cells to which HO can be performed. When information about a cell to which configuration has been applied in order to perform HO, from among cells included in the final cell list, is received from a UE, the target BS can perform an operation for performing HO to the relevant cell.  The information about a cell to which configuration has been applied in order to perform HO may be included in a HO confirmation message (e.g., when or after HO is complete) and transferred from the UE to the target BS (e.g., first network device)).
Legg teaches at the end of handover, the UE transmits measurement reports to a second network device (0131-0135 – wherein the second network device could be mobile terminal, the first BS, the second BS, and a management entity).  Forward any measure of link quality to the second BS (0137).  Also, the UE could simply indicate the trend in the RSRQ or RSRP variation in time and passed to the second BS (0138-0141).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to include candidate cell information in a HO confirmation message (e.g., HO complete message) as taught by Jung or in a Handover Confirmation message as taught by Legg in order enable the UE to assist the target BS to quickly select the final candidate cell list that matches the serving BS in order to maintain Quality of Service Level (Jung at 0010) or reducing network load since signaling between the nodes is no longer needed (Legg at 0141).
4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103906147 (hereinafter D1) in view of Jung et al (2014/0192771) and Legg et al (2012/0088507) further in view of Koskela et al (2021/0120458).
Regarding claim 16.  D1 in view of Jung and Legg do not teach a fifth receiving unit configured to receive a request for transmitting the information on cells having best quality from the second network device; and
a fifth transmitting unit configured to transmit the information on cells having best quality to the second network device.
after OR during HO from the source cell to the target cell (abstract).  Koskela teaches the target cell (e.g., second network device) transmits a request to the source cell (e.g., first network device) wherein the request include an instruction for the source cell to transmit the list of prepared candidate cells (0039-0040).  Koskela teaches conditional HO and the UE may inform the target cell, upon or after access the target cell (0066).  In some embodiments, after the HO of the UE to the target cell, the target cell may request the list of prepared candidate cells from the source cell.  In other embodiments, the UE may indicate the HO to the source cell, and the source cell may push and transmit the list of candidate cells to the target cell (0070, 0076) thereby improving handover (0002).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Jung and Legg to configure the target BS (e.g., second network device) to request candidate cell list from the source BS as taught by Koskela thereby improving handover. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(2019/0349819) Xu et al teaches a method for HO procedure by a source BS wherein source BS receives measurement report from UE; determines to HO UE to target BS and transmits a HO request messaging including the beam related information to the target BS (claim 1).
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646